                                                         . USDCSDNY ~·
                                                           DOCUMENT .
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                              fl LCTRONICALLY FILED
- - - - - - - - - - - - - - - - - - - - -x                UOC #:      ..
ETHEREUM VENTURES , LLC ,                                 DATE FTT .ED:_·'   _2f7/,i,f
                          Plaintiff ,                   19 Civ . 7949

               - against -                            DEFAULT JUDGMENT

CHET MINING CO LLC and CHET STOJANOVICH ,

                          Defendants.
                              - - - - - - - - -x
          This action having been commenced on August 26 , 2019 by the

filing of summonses and a complaint , a copy of the summonses and

complaint having been served on defendants Chet Mining Co LLC

and Chet Stojanovich through their attorneys on November 25,

2019 pursuant to a stipulation so ordered by this Court on

 December 5 , 2019 , this Court having ordered on January 22 , 2021

 that plaintiff may seek leave to move for a default judgment if

defendants did not enter the appearance of successor counsel

within 60 days thereof , that time having expired without

 defendants entering the appearance of successor counsel , and the

 Clerk having issued a Certificate of Default against both

 defendants on May 25 , 2021 , it is

          ORDERED , ADJUDGED AND DECREED :   That plaintiff Ethereum

 Ventures , LLC have judgment against defendants Chet Mining Co

 LLC and Chet Stojanovich jointly and severally , in an amount to

 be determined by inquest before the designated Magistrate Judge .



Dated :     New York , New York
            July 9 , 2021
                                               L~      L. . 5 ~
                                              LOUIS L . STANTON
                                                  U. S.D . J .
